                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 1 of 19




                                   United States of America v. Michael Kail, 5:18-cr-00172-BLF
                                                  Government Trial Exhibit List
No.   Description                                               Bates No.                        I.D.   Off. Adm.
1     Netflix “Culture Deck”                                    NETFLIX-G00001417-1540
2     Netflix “Welcome” Slideshow                               NETFLIX-G00001314-1348
3     Netflix Code of Ethics                                    NETFLIX-G00000924-925
4     Signed Offer Letter, Netflix/Michael Kail June 1, 2011    NETFLIX-G00001096
5     Netflix Emails dated 12/13/2011 and 12/23/2012            NETFLIX-G00001308-1313
      Subject “Important Reminder Notice Regarding Netflix
      Policies”
6     Email 10/31/2011 Hastings to Netflix re: Mike Kail        NETFLIX005274
      Promoted to Vice President of IT Operations
7     2011-2013 Forms W-2 for Mike Kail from Netflix, Inc. NETFLIX_G00001240;
                                                                NETFLIX_G00001198;
                                                                NETFLIX_G00001223
8     2014 Form W-2 for Mike Kail from Netflix                  SW-1B17-00087
9     360 Reviews for Michael Kail                              NETFLIX-G00001101-1119
10    Email Hasteer to Kail March 25, 2014 Re: 360              NETFLIX-G00002375
      Feedback
11    Email Kail to Liu Subj: Re: Your Interview with Jake      NETFLIX-G00009554-56
      Vargas tomorrow
12    Email March 25, 2014 Reed Hastings to Kail re:            NETFLIX-G00001307
      sunshine
13    Email Responses March 25, 2014 Reed Hastings to Kail NETFLIX-G00001362
      re: sunshine
14    Netflix Topic Tracker                                     NETFLIX-G00012971
15    Confirmation of Exercise, Netflix, Inc. 1/25/2013         SW-1B13-00336-338
16    Email dated 1/23/2014 Kail to Hastings Subj. Culture      NETFLIX-G00011190-11316
      Deck Update with Attachment
101   Form W-9 for Netenrich, Inc.                              NETFLIX-G00001542
102   2012 Form 1099-MISC from Netenrich to Michael D.          CPA00790
      Kail $1,612.00


                                                                                                                    1
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 2 of 19




No.   Description                                            Bates No.                     I.D.   Off. Adm.
103   2012 Form 1099-MISC from Netenrich to Unix             CPA00790
      Mercenary, LLC $69,083.80
104   2013 Form 1099-MISC from Netenrich to Unix             CPA00207
      Mercenary, LLC $112,339.21
105   2014 Form 1099-MISC from Netenrich to Unix             CPA00479
      Mercenary, LLC $93,458.70
106   Email 1/17/2012 Varma Kunaparaju to Kail re: contact   NETFLIX-G00000003
      info
107   NetEnrich Sales Representative Sales Representative    NET000303-304
      Agreement dated 2/5/2012
108   Email Kunaparaju to Kail re NetEnrich – Advisor        NETFLIX-G00010844
      Agreement – Mike.doc
109   Email Kail to Streaming AP July 30, 2012 Subj: June    NETFLIX-G00000276
      payment to NetEnrich?
110   NetEnrich 2012 Statement of Work                       NETFLIX-G00010785-10786
111   NetEnrich Master Service Agreement                     NETFLIX-G00000014-21
112   Email 4/13/2012 re: Referral Partner March Monthly     NET000335-336
      Statement
113   Email Kail/Kamath April 18, 2012 re: Emergency         NETFLIX-G0000059-60
      DBA?
114   Email La to Kamath re: Netenrich Resumes 2/29/2012     NETFLIX0G00010786-91
115   Netenrich Commissions to “Mike” spreadsheet            NET000464-465
117   Email to Kail May 4, 2012 Subj: Hi, Raghu from         NETFLIX-G00000094
      NetEnrich has arrived at Lobby A to meet with you
118   Email May 15, 2012 Jackie Duong to Raghu Kamath re:    NET001194-95
      Invoice for April 2012
119   Email May 29, 2012 Kamath and Kail                     NET000322
120   Email August 6, 2012 Kail and Ignacio re: June         NETFLIX-G00000286-287
      Payment to NetEnrich?
121   Email Kail to Streaming AP August 6, 2012 Re: June     NETFLIX-G00000303
      payment to NetEnrich? (need payment approval)


                                                                                                              2
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 3 of 19




No.   Description                                         Bates No.                             I.D.   Off. Adm.
122   Email January 10, 2013, Kunaparaju to Kail Re:      NETFLIX-G00000415-17
      Dnyanesh
123   Invoices – Netenrich to Netflix                     NETFLIX-G00001253-55; NETFLIX-
                                                          G00001257-62; NETFLIX-G00000991-95;
                                                          NETFLIX-G00001263-64; NETFLIX-
                                                          G00000996-97; NETFLIX-G00001265-66;
                                                          NETFLIX-G00000998-99; NETFLIX-
                                                          G00001267-70; NETFLIX-G00001272;
                                                          NETFLIX-G00001000; NETFLIX-
                                                          G00001273-74; NETFLIX-G00001001-3;
                                                          NETFLIX-G00001005; NETFLIX-
                                                          G0000100595; NETFLIX-G00000594;
                                                          NETFLIX-G00000747-48; NETFLIX-
                                                          G00000750-51; NETFLIX-G0000744-745;
                                                          NETFLIX-G00000737; NETFLIX-
                                                          G00000736; NETFLIX-G0000772-73;
                                                          NETFLIX-G00000955-56; NETFLIX-
                                                          G00000769-70; NETFLIX-G00000759-60;
                                                          NETFLIX-G00000757; NETFLIX-
                                                          G00000756; NETFLIX-G0000753-54;
                                                          NETFLIX-G00000941-48; NETFLIX-
                                                          G00001360-61
124   Checks from Netflix to Netenrich                    NETFLIX-G00001242-1243; NETFLIX-
                                                          G00001248-1251
125   Netenrich Advisor Agreement dated 5/2/2013          NET000911-916
126   Amendment #1 to Advisor Agreement (additional       NET000907
      50,000 shares) dated May 3, 2013
127   Emails dated May 2, 2013 Kail/Kunaparaju            NETFLIX-G00000491-492
128   Email August 27, 2013 Kail to Streaming AP Fwd:     NETFLIX-G00001009-10
      Invoice for August 2013
129   Email August 28, 2013 Kunaparaju to Kail Re: Both   NETFLIX-G00010898
      Invoices Approved

                                                                                                                   3
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 4 of 19




No.   Description                                             Bates No.                    I.D.   Off. Adm.
130   Email September 26, 2013 Kunaparaju to Kail Re: Both    NET001348
      Invoices Approved
131   Email Kail/Kunaparaju October 30, 2013 re: Narayan      NETFLIX-G00000469
132   Email Chain November 4, 2013 re: Narayan                NETFLIX-G00000467-468
133   Email Kail/Socias November 6, 2013 re: Narayan          NETFLIX-G00000695-697
134   Email Kail/Socias November 6, 2013 re: October 2013     NETFLIX-G00000582
      Invoice
135   Email Kail to Streaming AP November 21, 2013 Subj:      NETFLIX-G00001019-20
      Invoice for November 2013
136   Email December 4, 2013 re: November invoice?            NETFLIX-G00000560-562
137   Email December 27, 2013 Kail to Accounts Receivable     NETFLIX-G00000932-33
138   Email January 1, 2014 re: December 2013 Invoice         NETFLIX-G00000547
139   Email January 1, 2014 RE: Commissions                   NETFLIX-G00000704-5
140   Email January 31, 2014 re: Commissions                  NETFLIX-G00000542
141   Emails February 2, 2014 re: Commissions                 NETFLIX00000539-540
142   Email February 5, 2014 Kail to Penmetsa Re: Invoice     NETFLIX-G00000545-546
      for January 2014
143   Email March 1, 2014 Kail to Accounts Receivable Subj:   NETFLIX-G00000952-53
      Invoice for February 2014
144   Email March 1, 2014 Penmetsa and Kail Subj: Invoice     NETFLIX-G00000725
145   Email Penmetsa and Kail March 7, 2014 re: Invoice       NETFLIX-G00000723-24
146   Email March 14, 2014 re: Invoice                        NETFLIX-G00000598-602
147   Email April 2, 2014 Kail to Penmetsa re: Commission     NETFLIX-G00010995
      statements
148   Email 4/1/2014 Kail and Sundholm Re: Invoice for        NETFLIX-G0000519-20
      March 2014
149   NetEnrich Check/Cash Payment Request Form dated         NET000676
      5/01/2014
150   Netenrich, Inc. Receipt                                 SW-1B13-00367
151   Email October 11, 2012 Kail to Slaten Re: Personal      NETFLIX-G00009576-77
      Email
152   Email 8/29/2011 Kail to Liu re Raju Nalli Feedback      NETFLIX-G00009588

                                                                                                              4
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 5 of 19




No.   Description                                            Bates No.                     I.D.   Off. Adm.
153   Email 2/18/2014 Kail to Tozin re: Rahul Padigela       NETFLIX-G00009408
      feedback
201   Form W-9 for VistaraIT LLC                             NETFLIX-G00001543
202   2012 1099-MISC VistaraIT to Kail $5,200                CPA00789
203   2012 1099-MISC VistaraIT to Unix Mercenary $27,750     CPA00789
204   2013 Form 1099-MISC VistaraIT to Unix Mercenary        NET001907
205   2014 1099-MISC for VistaraIT Payments to Unix          CPA00488
      Mercenary $79762.50
206   Email Kail to Sundholm June 18, 2012 Fwd: Fully        NETFLIX-G00000183-85
      Executed Agreement – VistaraIT & Netflix
207   Email Kail to Sundholm June 18, 2012 Fwd: Fully        NETFLIX-G00000188-89
      Executed Agreement – VistaraIT & Netflix
208   Email June 10, 2012 Kunaparaju to Kail re              NETFLIX-G00000099
      Netflix_VistaraIT-SOW_Final.docx
209   Vistara Netflix Technology Proposal                    NETFLIX-G00000152-159
210   Email June 11, 2012 re: Fully Executed Agreement –     NETFLIX-G00000220-221
      VistaraIT & Netflix
211   Vistara Order Form 2/3/2014                            VIS01438-1439
212   Emails 6/26/2012 Sundholm/Duong                        NETFLIX-G00000252-254
213   Email Kail to De La Rosa July 30, 2012 FW: June        NETFLIX-G00000275
      $5000 payment to VIstara?
214   Email August 2, 2012 re: Vistara Device Count          NETFLIX-G00000282
218   Mail 9/17/2012 Kail/Kunaparaju re: 2 urgent topics     NETFLIX-G00000320
219   October 10, 2012 Email re: Quarter End Billing         NETFLIX-G00000349-351
220   Email November 7, 2012 re: Epic Story                  NETFLIX-G00000357
221   Email 5/9/2013 re: Invoicing                           NETFLIX-G00000499
222   Email 5/24/2013 re: Invoices from Vistara to NetFlix   NETFLIX-G00000487-488
223   Email dated September 3, 2013 re: Pricing G2           NETFLIX-0025631
224   Email Kail to Ralph and Liu September 7, 2013 Re:      NETFLIX-G00002565
      Platfora Status?
225   Email September 18, 2013 Kail to Streaming AP Re:      NETFLIX-G00000585
      Vistara Invoice Payments?

                                                                                                              5
                          Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 6 of 19




No.   Description                                             Bates No.                     I.D.   Off. Adm.
226   Addendum 1 for Netflix Customizations dated January     NETFLIX-G00000530-535
      30, 2014
227   VistaraIT Standard Purchase Order Forms                 NETFLIX-G0000202-213
228   Email Kail to Penmetsa February 20, 2014 Re: Invoice    NETFLIX-G00000716-17
      payment status (just checking)
229   Emails dated April 1, 2014 re: Invoice for March 2014   NETFLIX-G00000519-520
230   Emails April 2, 2014 re: Invoice from Vistara           NETFLIX-G00000509-510




                                                                                                               6
                          Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 7 of 19




No.   Description                                         Bates No.                          I.D.   Off. Adm.
231   Invoices – VistaraIT to Netflix                     NETFLIX-G00000169; NETFLIX-
                                                          G00001275; NETFLIX-G00000988;
                                                          NETFLIX-G00000960; NETFLIX-
                                                          G00001276; NETFLIX-00000961;
                                                          NETFLIX-G00001277; NETFLIX-
                                                          G00000962; NETFLIX-G00001278;
                                                          NETFLIX-G00000963; NETFLIX-
                                                          G00001279; NETFLIX-G00000964;
                                                          NETFLIX-G00001280; NETFLIX-
                                                          G00000965; NETFLIX-G00000966;
                                                          NETFLIX-G00001281; NETFLIX-
                                                          G00001282; NETFLIX-G00000967;
                                                          NETFLIX-G00001283; NETFLIX-
                                                          G00000968; NETFLIX-G00001284;
                                                          NETFLIX-G00000969; NETFLIX-
                                                          G00001285; NETFLIX-G00000489-90;
                                                          NETFLIX-G00000971; NETFLIX-
                                                          G00001287; NETFLIX-G00000592;
                                                          NETFLIX-G00000591; NETFLIX-
                                                          G00001289; NETFLIX-G00000742;
                                                          NETFLIX-G00000739; NETFLIX-
                                                          G00000775; NETFLIX-G00000975;
                                                          NETFLIX-G00000989; NETFLIX-
                                                          G00000976; NETFLIX-G00000455;
                                                          NETFLIX-G00000457; NETFLIX-
                                                          G00000782; NETFLIX-G00000732-34;
                                                          NETFLIX-G00000730; NETFLIX-
                                                          G00000984-87
232   Checks from Netflix to VistaraIT                    NETFLIX-G00001242; NETFLIX-
                                                          G00001247
233   Vistara Books / Netenrich Books                     VIS00754
234   Spreadsheet Vistara Invoices to Netflix and “Mike   VIS00098-99
      Commission”
                                                                                                                7
                          Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 8 of 19




No.   Description                                              Bates No.                    I.D.   Off. Adm.
235   Emails Telles/Sprague re: Vistara/Netflix 9/25/2014      NETFLIX-G00001579
236   Letter Vistara to Hilary Ware re: Contract between       NETFLIX-G00001036
      VistaraIT, Inc. and Netflix, Inc.
237   Vistara Order Form 1/27/2014                             NETFLIX-G00000462-63
238   VistaraIT Device List for Netflix Devices                VIS000240-246
301   Platfora Summary of Transactions with Netflix            PLATGJS00002836
302   Netflix Purchase Orders- Platfora                        PLATGJS00000621
303   Email Kail to Pilot re Platfora dated 11/13/2012         NETFLIX-G0002242
304   Email Kail to Ralph re Platfora 5/10/2013                NETFLIX-G00008981
305   Email June 20, 2013 re: Platfora NDA with comments       NETFLIX_00008846-48
306   Nondisclosure Agreement between Netflix and Platfora     PLATGJ00001672-1673
      dated June 20, 2013
307   Evaluation Agreement between Netflix and Platfora        PLATGJ00001514-1516
      dated June 26, 2013
308   Email Kail to Fleming re: Pros/Cons                      PLATGJ00001149-1150
309   Email Rossi to Werther 8/1/2013 Re: Mike K               NETFLIX-G00011037-39
310   Emails Kail to Werther re: Thanks again 8/2/2013         NETFLIX-G00008618-8619
311   Email Ralph and Kail re: All Good                        NETFLIX-G00008623
312   Advisory Board Agreement between Kail and Platfora       PLATGJ00000603-608
      dated August 2, 2013
313   Email Werther to Rossi Re: Mike Kail is now officially   NETFLIX-G00011061
      signed as an advisor
314   Email Kail to Werther 8/5/2013 Re: Thanks again          PLATGJS00002031-32
315   Email Werther to Kail 8/5/2013 Re: Thanks again          NETFLIX-G00008618
316   Email Werther to Dauber 8/5/2013 Re: Mike Kail           NETFLIX-G00011148
      question
317   Email 8/20/2013 Asher to Werther Re: Netflix Deck        NETFLIX-G00011067-70
318   Amendment 1 to Evaluation Agreement between              PLATGJ00001494
      Platfora and Netflix dated August 22, 2013
319   Email Vu and Kail September 3, 2013 re: Pricing G2       NETFLIX-G00008422
320   Email Chain re Platfora dated September 4, 2013          NETFLIX-G00002526-2528


                                                                                                               8
                          Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 9 of 19




No.   Description                                              Bates No.                            I.D.   Off. Adm.
321   Email 9/6/2013 Kail/Asher/Werther re: Meeting Follow     NETFLIX-G-00008332
      Up
322   Email Kail to Ralph and Liu September 7, 2013 Re:        NETFLIX-G00002565
      Platfora Status?
323   Email Kail to Netflix employees re: Platfora @ Netflix   PLATGJ00000963
      9/9/2013
324   Email Kail to Liu re: Platfora Meeting this AM           NETFLIX-G00005859
      9/12/2013
325   9/17/2013 Email Asher to Kail re: Order Form and         NETFLIX-G00008159
      License Agreement
326   Platfora Software Subscription License Agreement         PLATGJ00001727-1730
      signed by Kail 09/19/2013
327   Order Form dated September 19, 2013                    PLATGJ00000893-894
328   Email Kail and Vu 09/19/2013                           NETFLIX-G00008068
329   Platfora Order Form dated September 30, 2013           NETFLIX-G00008033
330   Email 10/8/2013 Werther to Vu Re: Launch Question      NETFLIX-G00011153-56
331   Platfora Invoices dated September 30, 2013             PLATGJS00002837-38; PLATGJS00002843;
                                                             PLATGJS00002839-41; PLATGJS00002844;
                                                             PLATGJS00002842
332   Email Kail to Streaming AP Fwd: Invoice from Platfora, NETFLIX-G00007914
      Inc.
333   Email Rossi to Werther December 5, 2013 re: Disney     NETFLIX-G00011065
334   Invoice Platfora to Netflix 4/25/2014 $155,000         NETFLIX-G00007583
335   Email Sundholm to Kail April 26, 2014 Fwd: Invoice     NETFLIX-G00007581
      from Platfora, Inc.
336   Netflix Purchase Order for Platfora $70,000            NETFLIX-G00008044-8049
337   Email from Ryan Balfanz to Kail/Others about Platfora NETFLIX-G00001663-1664
338   Email Jan Krivocheia to Kail/others re: Did we signup  NETFLIX-G00003580
      with Platfora?
339   Email Tony Ralph to Kail re: Platfora citing Netflix   NETFLIX-G00003384
      prominently as a “Customer” 11/8/2013
340   Email Kurt Brown to Kail Re: Fwd: Platfora             NETFLIX-G00002147

                                                                                                                       9
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 10 of 19




No.   Description                                               Bates No.                       I.D.   Off. Adm.
341   Invoice, Pine Ridge Vineyards                             NETFLIX-G00007799
342   Email Chain 1/9/2014 Werther and Kail re: Platfora        NETFLIX-G00007627-7629
343   Email Kurt Brown to Kail re Platfora 1/27/2014            NETFLIX-G00002093
344   Email chain 1/28/2014 Werther and Kail re: Platfora       NETFLIX-G00007713-7714
345   Email Denker to Asher and Werther March 10, 2014 Re:      NETFLIX-G00011125-29
      Re: Happy New Year – Looking forward to meeting
      tomorrow
346   Email 3/14/2014 Re: Invoice                               NETFLIX-G00000598-602
347   Email Sylvia Sundholm to Yingkuan Liu re: Platfora        NETFLIX-G00004894
      Testing 3/21/2014
348   Email 4/1/2014 Kail to Werther re: Advisory               PLATGJ00000341
349   Email 4/1/2014 Kail and Sundholm Re: Invoice for          NETFLIX-G0000519-20
      March 2014
350   Letter dated 4/21/2014 Werther to Kail                    PLATGJ00000564
351   Email 4/27/2014 Kail to Sundholm re: Invoice from         NETFLIX-00007579-80
      Platfora
352   Email 9/16/2013 Kail to Liu Re: Platfora Question (just   NETFLIX-G00005852-53
      for you)
401   Email Kail/Rewari December 2013 re: Thanks                NUMSUB000043-44
402   Numerify Emails 2/2/2014                                  NUMSUB000068-69; NUMSUB000077
403   Numerify Advisor Agreement                                NUMSUB000084-89
404   Email Febaruary 12, 2014                                  NUMSUB000101
405   Agreement between Netflix and Numerify                    NUMSUB000215-234
406   Emails February 23, 2014                                  NUMSUB000243-247
407   Emails March 3, 2014 re: Early Exercise docs for Mike     NUMSUB000355-356
      Kail
408   Stock Exercise Agreement Paperwork                        NUMSUB000269-292
409   Email 4/15/2014 re: Quote & logo approval                 NUMSUB000310
410   Kail Email to Rewari 4/15/2014 re: Quote (revised)        NUMSUB000311
411   Email Rewari to Kail May 15, 2014 RE: Thanks and a        NUMSUB000392-395
      quick update
412   Email 5/15/2014 re: Thanks and a quick update             NUMSUB000396-397
                                                                                                                   10
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 11 of 19




No.   Description                                               Bates No.                        I.D.   Off. Adm.
413   NETFLIX Change Order                                      NUMSUB000315-317
414   Numerify Invoice                                          NUMSUB000320
415   Email 7/22/2014 re CIO                                    NUMSUB000331
416   Email 10/14/2014 re: Community Newsletter                 NUMSUB000517
417   Email 10/28/2014 re: Numerify                             NUMSUB000569
418   Numerify Presentation                                     NUMSUB000571-617
419   Email 11/02/2014 re: Numerify                             NUMSUB000629-630
420   Numerify Master Subscription Agreement                    NUMSUB000633-639
421   Emails 11/13/2014 re: Numerify                            NUMSUB000667-669
422   Purchase Orders-Numerify                                  NUMSUB000315-317; NUMSUB000005
451   Netskope Consulting Agreement dated October 16,           NETSKOPE-000506-517
      2012
452   Email February 15, 2013 Kail to Beri re: February         NETSKOPE_000395
      Invoice
453   Email March 15, 2013 Kail to Beri re: March Invoice       NETSKOPE_000292
454   Email Kail to Beri April 6, 2013 Re; Formal Stock         NETSKOPE_000290
      Option Paperwork
455   Email June 20, 2013 Kail to Beri re: April 2013 invoice   NETSKOPE_000284
456   Email May 15, 2013 Kail to Beri re: May 2013 invoice      NETSKOPE_000287
457   Netskope Notice of Option Grant dated March 8, 2013       NETSKOPE_000041-62;
                                                                NETSKOPE_000420
459   Email dated 9/10/2013 re: Our 2nd Live Customer!!         NETSKOPE_000136
460   Email Kail to Beri January 7, 2014 Re: Media lunch at     NETSKOPE_011315
      RSA
461   Netskope Notice of Option Grant dated February 5,         NETSKOPE_000063-83
      2014
462   Email Kail to Kulkami July 5, 2014 Re: Netskope admin     NETSKOPE_000569
      console errors
463   Email Kail to Sundholm Fwd: Netflix Quote                 NETSKOPE_000497-98
464   Netskope Order Form signed 7/9/2014                       NETSKOPE_000469-470
465   Netskope End User License Agreement 7/10/2014             NETSKOPE_000471-473
465   Netflix Purchase Order- Netskope                          NETSKOPE_000481-483
                                                                                                                    11
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 12 of 19




No.   Description                                                Bates No.                  I.D.   Off. Adm.
467   Email dated July 13, 2014                                  NETSKOPE_000003
468   Email dated July 15, 2014                                  NETSKOPE_000468
469   Netskope Invoice to Netflix dated 7/17/2014 $112,500       NETSKOPE_000007
470   Netskope Order Form dated 7/17/2014                        NETSKOPE_000498
471   Email Netskope to Kail 12/5/2014 re: mike Kail –           NETSKOPE_000027
      FedEx Tracking
472   12/5/2014 Email Kail to Shoker and Beri re: Option         NETSKOPE_000022
      Paperwork/Exercise
473   Email dated January 12, 2015 re: Option                    NETSKOPE_000019-20
      paperwork/Exercise
474   Form 1099-MISC, Netskope, Inc.                             SW-1B17-00098
475   Form 1099-MISC, Netskope (2012)                            SW-1B13-00523
476   2013 Form 1099-MISC, Netskope                              SW-1B19-00440
477   2014 Form 1099-MISC, Netskope                              NETSKOPE_016169
478   Netskope 1099 Detail Chair                                 NETSKOPE_016168
479   Check Kail to Netskope $8,798 January 5, 2015              NETSKOPE_000039
501   Maginatics, Inc. Advisory Board Agreement dated            EMC-KAIL-000010-17
      4/30/2013
502   Maginatics, Inc. 2010 Stock Incentive Plan Notice of       EMC-KAIL-000026-46
      Exercise and Common Stock Purchase Agreement dated
      5/15/2013
503   Letter Kail to Maginatics re: Election Under Section       EMC-KAIL-000047-51
      83(b) of the Internal Revenue Code dated 5/15/2013
504   Letter of Transmittal, Stock Certificates of Maginatics,   SW-1B21-00003
      Inc.
505   Maginatics Stock Certificates                              Kail_Gmail_002334-37
506   Summary of Proceeds (Maginatics, Inc.)                     SW-1B17-00107-108
507   Email Gill to Jay Kistler 04/27/2013 Re: Mike Rail at      EMC-KAIL-000192
      Netflix
508   Email Gill and Kail Re: Thanks! 05/19/2013                 EMC-KAIL-000219
509   Email Kail to Amarjit Gill 9/29/2013 Subj: cash flow       EMC-KAIL-000103
      conversation

                                                                                                               12
                        Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 13 of 19




No.   Description                                             Bates No.                    I.D.   Off. Adm.
510   Email Kail and Gill 12/04/2013 Re: forgot to ask        EMC-KAIL-000152
511   Email Gill to Kail 3/8/2014 Re: Follow up               EMC-KAIL-000150
512   Email 4/20/2014 Re: Update #2                           EMC-KAIL-000221-222
513   Maginatics, Inc. Vesting Schedule for Michael Kail      EMC-KAIL-000075
514   Maginatics, Inc. Exercised Vested Options for Michael   EMC-KAIL-000052
      Kail
515   Netflix New Vendor Set Up Form and Purchase Orders-     EMC-KAIL-000053;
      Maginatics                                              EMC-KAIL-0000650
                                                              EMC-KAIL-000060-64;
                                                              EMC-KAIL-000054-59
516   Maginatics Invoices to Netflix                          EMC-KAIL-000070-73
551   CFTG, Inc. 2012 Stock Plan Notice of Stock Option       DOCU-00013-27
      Grant dated June 10, 2013
552   CFTG, Inc. 2012 Stock Plan, signed 6/11/2013            DOCU-00001-12
553   Docurated Terms of Agreement dated 5/30/2013            DOCU-00053-55; 205995
554   Check for $5,880.00 dated 6/18/2013                     DOCU-00052
555   Email dated 5/31/2013 re Thank you for your             225915
      time/Docurated Advisory Board
556   Strategic Advisor Agreement ($21,600) dated 6/3/2013    DOCU-00061-79
557   Email re: FedEx Shipment 803473176483 dated             209572-74
      6/17/2013
558   Email re: Docurated Advisor Paperwork 6/19/2013         212328-29
559   Strategic Advisor Agreement – Addendum dated            DOCU-00060
      1/3/2014
560   Agreement dated 3/21/2014                               225609-225613
561   Logos of Docurated Clients                              225228
562   May 31, 2013 Email re Advisory Board                    225915
563   August 4, 2014 email re: DAM Proposal Review            225623
564   Terms of Agreement ($120,000) signed by Kail            225611-225613
      03/21/2014
565   February 13, 2014 Email Re: FW: Confidential: CFTG      223089-92
      Inc. Stock Option Documents

                                                                                                              13
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 14 of 19




No.   Description                                              Bates No.                          I.D.   Off. Adm.
566   Email September 28, 2013 Subj: Thank You! With           225681-82
      attachment (Photograph of Antique California Map)
567   June 6, 2014 email from Kail, with attachment            225558-59
      (Photograph of Dom Perignon 2004 Box)
568   Email June 11, 2014 Subj: Mike Kail Videos with video    225562-63
      attachment
601   Netflix Purchase Orders-SumoLogic                        SUMO00005952; SUMO00011021-11022
602   Email 6/8/2012 Musselman to Kail re: Meet Mike Kail      NEFTLIX006301
603   Email Kail to Loiselle dated 6/21/2012 re: Thanks for    SUMO00011934
      Meeting
604   Email Mussleman to Kurtic 6/28/2012 re: Proposal         SUMO00009490-9491
      Status
605   Sumologic Order Form effective 7/20/2012                 SUMO00005951
606   Sumo Logic Advisory Board Agreement dated 8/1/2012       SUMO00011845-51
607   Email August 27, 2012 Kail to Kurtic re: Press release   SUMO00001178
      draft
608   Email 9/5/2012 Kail to Kurtic Re: Final draft            SUMO00001153
609   Email 10/23/2012 re: Mike’s email address                SUMO00011769-11770
610   Email 11/02/2012 Re: API team concerns                   SUMO00001023
611   Email 12/7/2012 re: Rightscale/Sumo Logic Intro          SUMO00000970
612   Email Kail to Loiselle re: Sumo Logic Advisor 1/8/2013   SUMO00011290-11291
613   Email Kail to Musselman January 21, 2013 Subj:           SUMO00000959
      Meeting with CEO of FireEye
614   Email 3/21/2013 Subj: Sumo Logic performance             SUMO00000879
      problems
615   Email Loiselle to Kail May 22, 2013 Re: Thank You        SUMO00011104-05
616   Email Musselman to Kail June 3, 2013 Re: Pinot           SUMO00006215
617   Email 7/7/2013 Re: Thank You - Intermedia                NETFLIX000138-141
618   Email 7/12/2013 re: Please DocuSign this Document        SUMO00000692-693
619   Email Musselman to Loiselle July 12, 2013 Subj:          SUMO00005985
      Netflix Upgrade/Renewal Order Form
620   Email Kail to Musselman and Loiselle Re: NDA news        SUMO00000024-25

                                                                                                                     14
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 15 of 19




No.   Description                                              Bates No.                    I.D.   Off. Adm.
621   Sumologic Upgrade & Renewal Order Form effective         SUMO00005961
      7/20/2013
622   Email with Netflix, Inc. Purchase Order to Sumo Logic,   SUMO00011020-1026
      Inc. dated 7/23/2013
623   Letter dated July 25, 2014 from Sayil Medina with        SW-1B18-00031-32
      Notice of Stock Option Grant
624   Email 7/26/2013 Kail to Loiselle re FedEx Received       SUMO00010909
625   Sumo Logic, Inc. 2010 Stock Plan Notice of Stock         SUMO00012006
      Option Grant (Early Exercise) 30,000 shares
626   Email 9/24/2013 Kail to Kurtic re: Sumo Logic            SUMO0000603
      Analytics/Graphing?
627   Email dated November 20, 2013 Fwd: Need to get data      SUMO00004884
      out quickly
628   Email 3/10/2014 Kail to Kuritc re: Sumo Logic Support    SUMO00000244-245
629   Email 4/18/2014 Yingkuan Liu to Platfora Subj:           NETFLIX-G00001646
      Platfora Contract
630   Letter April 21, 2014 to Kail from Werther               NETFLIX-G00011100
631   Email 8/4/2014 Re: YHOO                                  SUMO00000015
632   Sumo Logic Share Certificates                            SW-1B12-00007-10
651   Email 2/8/2013 Re: ElasticBox                            EB000001
652   Email 3/20/2013 Srivatsav to Kail re Thanks and Follow   EB000046
      Up
653   Email 3/25/2013 re: ElasticBox Advisory                  EB000077
654   Email 3/26/2013 re: ElasticBox / Netflix Intro           EB000079
655   Mutual Nondisclosure Agreement dated 4/18/2013           EB000167-169
656   ElasticBox Order Form 6/15/2013                          EB001512-13
657   Elasticbox Master Services Agreement dated 6/17/2013     EB000696-703
658   Email 9/9/2013 re: Thanks                                EB001344-1345
659   Email 10/18/2013 fwd: Elastic Box Meeting – Follow       EB001452
      Up
660   Email 11/12/2013 fwd: Extended Round?                    EB001495
661   ElasticBox Order Form 11/27/2013                         EB001548-1550

                                                                                                               15
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 16 of 19




No.   Description                                             Bates No.                     I.D.   Off. Adm.
662   Email 11/27/2013 re: ElasticBox Contract                EB001564
663   ElasticBox Invoice 12/04/2013                           EB001579
664   Netflix Purchase Order to Elastic Box 12/6/2013         EB01585
665   Netflix Purchase Order to Elastic Box 12/6/2013         EB01590
666   Email 1/2/2014 re: Wine Country gift Basket             EB01628
667   Email 1/8/2014 Subj: Credit Suisse                      EB001637
668   Email 3/17/2014 re: Advisory Grants                     EB01758
669   ElasticBox, Inc. Advisor Agreement                      EB001759-1764
670   Email 3/18/2014 re: advisory Grants                     EB01780
671   Email 3/19/2014 re: ElasticBox Press Release – Series   EB01788
      A
673   ElasticBox, Inc. 2012 Equity Incentive Plan Stock       EB002124-2135
      Option Agreement dated 8/20/2014
674   Email 8/28/2014 re: Stock Option Agreement              EB002157
675   Board Resolution                                        EB002841-44
676   Slide from ElasticBox Presentation                      EB003625
677   Email Kail to Srivatsava April 4, 2013 Re: Lunch?       EB000128
680   Email Kail to Slootman March 15, 2013 Re: Spoke with    SNC000492
      USPS…
681   Email Kail to Dietzen July 20, 2013 Re; personal news   PureStorage_00000034-35

690   Certificate of Custodian - DocuSign                     US000225


691   Email Kail to DocuSign                                  DS00034-35
701   Silicon Valley Bank Custodian of Records Certificate    SVB01030
702   Bank Agreement, #6623 and 2308, Unix Mercenary,         SVB01104-10
      LLC
703   Unix Mercenary Account 6623, Statements 7/9/13          SVB01010-1022
      through 8/1/2014
704   Deposit Images for Unix Account 6623                    SVB00384-397
705   Unix Mercenary LLC Account 2308 Statements,             SVB00785-802
      7/09/2013-12/31/2014
                                                                                                               16
                        Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 17 of 19




No.   Description                                           Bates No.                             I.D.   Off. Adm.
706   Deposit images for Unix Account 2308                  SVB00304-325
707   Wire Inquiry Detail, Unix Mercenary Account 5145      SVB01121; SVB01118
708   Kail Account #6619 Statements and Check Images,       SVB00805-822
      7/09/2013-9/30/2013
709   Account Statements and Check Images, Kail Accounts    SVB00823-1009
      6619 and 2285, 10/01/2013-12/31/2014
710   Deposit images for Kail Account 6619                  SVB00326-383
711   Deposit Images for Kail account 2285                  SVB00244-303
712   Uniform Residential Loan Application, 234 Almendra    SVB000001-5
      Avenue
713   Handwritten Uniform Residential Loan Application      SVB000012-22
714   Recorded Deed of Trust dated 08/14/2013               SVB00131-157
751   Wells Fargo Bank Custodian of Records Certification   WF00091-92
752   Business Account Application, Unix Mercenary LLC,     WF00093-97
      Accounts 4748 and 3152
753   Unix Mercenary Account 3152 Statements 5/30/12-       WF00098-168
      7/31/2013
754   Deposit Items, Checks, and Withdrawal Items, Unix     WF00001-6; WF000014-34
      Mercenary Wells Fargo Account 3152
755   Unix Account Statements 4748 May 30, 2012 to          WF00169-179
      8/31/2012
756   Withdrawal Slips and Checks, Unix Mercenary Wells     WF00007-13;
      Fargo Account 4748                                    WF000035-83
771   April 2013 TD Ameritrade Brokerage Statement for      TDA00190-197
      Mike D. Kail Sep IRA, Account No. xxx-xx6608
801   Unix Mercenary LLC Incorporation Documents and        SW-1B07-00001-16; SW-1B107-00048-49
      California Secretary of State Letter
802   Filed California Articles of Organization for Unix    SW-1B07-00050-51
      Mercenary LLC, dated February 8, 2012
803   California Secretary of State Business Search, Unix   SW-1B17-00064
      Mercenary, LLC


                                                                                                                     17
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 18 of 19




No.   Description                                             Bates No.                     I.D.   Off. Adm.
804   Charles Schwab Account Application, Unix Mercenary,     SW-1B13-00384-399
      LLC
805   2012 California Form 568, Limited Liability Company     SW-1B13-00527-530
      Return of Income, cenary, LLC
806   October 2013 SVB Bank Statement for Kail Savings        1B13-00551-61
      Account #2285
807   Wells Fargo Bank Account Application, Unix              1B07-00018-23
      Mercenary
808   SVB Private Bank Loan Statement for Kail                1B19-00615
809   TD Ameritrade Kail Sep IRA Account Form 5498            1B18-00192
      (2014)
810   Kail 2011 Federal Income Tax Return – Client Copy       1B13-00581-606
811   Kail 2012 Federal Income Tax Return – Client Copy       1B13-00400-426
812   Kail 2013 Federal Income Tax Return – Client Copy       1B19-00256-303
813   Kail 2014 Amended Federal Income Tax Return –           1B19-00146-183
      Client Copy
851   Federal Express Certification of Business Records       FEDEX00002
852   Federal Express Shipment Information Report and         FEDEX00005-6
      Label, Tracking No. 803473176483, 6/14/2013
875   First American Title Company Certificate of Custodian   FAT_000004
      of Records
876   Uniform Residential Loan Application                    FAT_000704-708
877   Residential Purchase Agreement                          FAT_000146-156

878   Buyer’s Estimated Settlement Statement                  FAT_000181-182
879   Buyer’s Final Settlement Statement and Map              FAT_000091-102
880   Receipts for Deposit                                    FAT_000123-124
881   Signed Grant Deed, Deed of Trust, Exhibit, and Riders   FAT_000444-470
901   Search Warrant Administrative Worksheet                 US000151-152
902   Evidence Collected Item Log and Floor Plan for 234      US000156-159
      Alemdra Avenue, November 30, 2015
903   Photographic Log, November 30, 2015                     US000153-155

                                                                                                               18
                         Case 5:18-cr-00172-BLF Document 114 Filed 01/07/21 Page 19 of 19




No.   Description                                             Bates No.                     I.D.   Off. Adm.
904   Photo of 234 Almendra Avenue                            US000312-313
905   Google Certifications of Business Records and Servers   US000293; US000296-297
925   Video #1 of Michael Kail, “Mike Kail Shares Netflix     US000428-30
      User-Centric Approach to Network Access”
926   Video #2 of Michael Kail, “CXO Talk featuring Mike      US000431-33
      D. Kail”
927   Video #3 of Michael Kail, “Let Your Users Go Rogue”     US000434-36
928   Video #4 of Michael Kail, “Why Netflix Loves            US000438
      Working with Appirio”
929   OneLogin Screengrab of Michael Kail                     US000437
930   Photo of Kail dressed as Robin Hood
931   Text Message Screengrab about Unix Mercenary            IMG_5358

932   Netflix VistaraIT user accounts list                    UsersList.jpg
950   Financial Summary: Financial Activity by Year (2013-
      2014)
951   Financial Summary: Summary of Money Laundering
      Counts
952   Financial Summary: Consulting Commissions from
      Netenrich, VistaraIT, and Netskope
953   Michael Kail Resume                                     Kail_Gmail_002646-49
954   Signed Offer Letter from Yahoo!, August 4, 2014         Kail_Gmail_000322-326
955   Netflix Purchase Orders- Tidemark                       TM012735
956   Netflix Purchase Orders- SnapLogic                      SNAP0001097
957   Email dated 5/7/2015 re: Apology                        NETFLIX-G00011490
958   Tolling Agreement Signed by Kail




                                                                                                               19
